Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 01/09/2020.
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 03/10/2021, 06/06/2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. Claims 1-20, 32, and 33 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Reese et al (US 2016/0305759 A1).
Regarding independent claim 1, Reese et al (US 2016/0305759 A1) teaches, A multi-mode sensor system ([0044] multi-region angular displacement sensor 200  (or strand 212A) has  multiple sense regions 201 including sense region 201A, sense region 201B, and sense 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
region 201C. Although three sense regions are described, two or more sense regions may be included in multi-region angular displacement sensor 200. Sense region 201A includes angular displacement unit 220A, sense region 201B includes angular displacement unit 220B, and sense 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
region 201C includes angular displacement unit 220C. It should be appreciated that all sense regions 201 are illustrated with angular displacement unit 220, some of sense regions 201 may contain other sense units, such as strain unit, or pressure unit, or torsional unit, for example) comprising: a compliant material comprising a length, a width, a top side, and a bottom side (please see element 712, figure 7A, paragraph [0064]); a first electrode embedded in the compliant material adjacent to the bottom side and extending substantially continuously along the length of the compliant material (figure 4, paragraph [0061]); a first attachment region in the compliant material having a first thickness (figure 4, paragraph [0061]); and a first sense region in the compliant material located adjacent to the first attachment region and having a second thickness larger than the first thickness and further comprising a second electrode embedded in the compliant material adjacent to the top side (figure 4, paragraph [0061],  the attachment region 202 may be made of the same material as the strand of compliant material, such as an elastomeric matrix, and/or be a different thickness from strand of compliant material the sense regions 201. In another example, the material of attachment region 202 may be a different material from the sense region 201 of multi-region angular displacement sensor 400, such as spandex or other elastic material).

Regarding dependent claim 2, Reese et al (US 2016/0305759 A1) teaches the multi-mode sensor system of claim 1.
Reese et al further teaches,  a second attachment region in the compliant material located adjacent to the first sense region on an opposite side of the first sense region than the first attachment region, the second attachment region having a third thickness smaller than the second thickness (sense and attachment regions as shown in figure 4, paragraph [0061], the attachment region 202 may be made of the same material as the strand of compliant material, such as an elastomeric matrix, and/or be a different thickness from strand of compliant material the sense regions 201. In another example, the material of attachment region 202 may be a different material from the sense region 201 of multi-region angular displacement sensor 400, such as spandex or other elastic material).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Regarding dependent claim 3, Reese et al (US 2016/0305759 A1) teaches the multi-mode sensor system of claim 2.
Reese et al further teaches, a second sense region in the compliant material located adjacent to the second attachment region (as shown in figure 4, each sense region is connected by an attachment region) and having a second thickness larger than the first and third thickness (as taught in paragraph [0061]) and further comprising a third electrode embedded in the compliant material adjacent to the top side (figure 10B, paragraphs [0057], [0067], [0068], [0079]).
 
Regarding dependent claim 4, Reese et al (US 2016/0305759 A1) teaches the multi-mode sensor system of claim 3.
Reese et al further teaches, wherein the compliant material is configured such that a bend within the either of the first or second sense regions induce a strain within at least one of the first or second attachment regions (paragraphs [0055], [0061]).

Regarding dependent claim 5, Reese et al (US 2016/0305759 A1) teaches the multi-mode sensor system of claim 1.
Reese et al further teaches, wherein the compliant material comprises an elastomeric matrix (paragraphs [0036], [0042], [0046], [0061]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Regarding independent claim 6, Reese et al (US 2016/0305759 A1) teaches, A multi-mode sensor system ([0044] Multi-region angular displacement sensor 200 (or strand 212A) has multiple sense regions 201 including sense region 201A, sense region 201B, and sense region 201C. Although three sense regions are described, two or more sense regions may be included in multi-region angular displacement sensor 200. Sense region 201A includes angular displacement unit 220A, sense region 201B includes angular displacement unit 220B, and sense region 201C includes angular displacement unit 220C. It should be appreciated that all sense regions 201 are illustrated with angular displacement unit 220, some of sense regions 201 may contain other sense units, such as strain unit, or pressure unit, or torsional unit, for example) comprising: a first attachment region (see figure 4) ; a first sense region having a first side located adjacent to the first attachment region (figure 4, paragraph [0061]); a second attachment region located adjacent to a second side of the first sense region (figure 4, paragraph [0061]); and a second sense region located adjacent to the second attachment region on another side of the second attachment region (figure 4, paragraph [0061]).
Regarding dependent claim 7, Reese et al (US 2016/0305759 A1) teaches the multi-mode sensor system of claim 6.
Reese et al further teaches,  wherein the first and second sense region comprise a first material and the first and second attachment region comprise a second material different that the first material (paragraph [0061], the attachment region 202 may be made of the same material as the strand of compliant material, such as an elastomeric matrix, and/or be a different thickness from strand of compliant material the sense regions 201. In another example, the material of attachment region 202 may be a different material from the sense region 201 of multi-region angular displacement sensor 400, such as spandex or other elastic material).

Regarding dependent claim 8, Reese et al (US 2016/0305759 A1) teaches the multi-mode sensor system of claim 7.
Reese et al further teaches, wherein the first material comprises an elastomeric matrix (please see paragraphs [0036], [0042], [0046], [0061]).

Regarding dependent claim 9, Reese et al (US 2016/0305759 A1) teaches the multi-mode sensor system of claim 6.
Reese et al further teaches, wherein in first and second sense region further comprise compliant capacitors (paragraphs [0032], [0039]).

Regarding dependent claim 10, Reese et al (US 2016/0305759 A1) teaches the multi-mode sensor system of claim 6.
Reese et al further teaches, wherein the first and second sense regions are configured to measure different physical parameters (paragraphs [0044], [0055], [0102], [0106]).

Regarding dependent claim 11, Reese et al (US 2016/0305759 A1) teaches the multi-mode sensor system of claim 10.
Reese et al further teaches, the first sense region is configured to measure angular displacement and the second sense region is configured to measure force (paragraphs [0055], [0056], [0076], [0077]).


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
Regarding independent claim 12, Reese et al (US 2016/0305759 A1) teaches, A system for analyzing data relative to sensed parameters (figure 14, paragraph [0096]), the system comprising: a sensor system (element 10, figure 14) configured to sense at least one physical parameter (e.g., multi-region angular displacement sensor and/or multi-region strain sensor); an interface device (element 20, figure 14) further comprising: a user interface (element 118, figure 14); a measurement circuit (element 113, figure 14) in communication with the sensor system (figure 14, paragraphs [0096], [0097]); and a microcontroller (element 115, figure 14) comprising: a calculation circuit (element 121, figure 14) in communication with the measurement circuit that calculates and outputs data related to the at least one sensed physical parameter (figure 14, paragraph [0097]); and a memory (element 122, paragraph [0096], figure 14) comprising control and analysis software (element 124, figure 14) in communication with the calculation circuit that analyzes and stores the data related to the at least one sensed physical parameter (paragraphs [0096], [0097], [0099]).

Regarding dependent claim 13, Reese et al (US 2016/0305759 A1) teaches the multi-mode sensor system of claim 12.
Reese et al further teaches,  a remote device (element 22, figure 14, paragraph [0096]) comprising a display (element 126, figure 14) for displaying the data related to the at least one sensed physical parameter (paragraphs [0099]).

Regarding dependent claim 14, Reese et al (US 2016/0305759 A1) teaches the multi-mode sensor system of claim 12.
Reese et al further teaches a biofeedback device (element 11, figure 14, paragraph [0096]) to provide a user with an indication that a predetermined condition has been reached related to the at least one sensed parameter (paragraphs [0085], [0098]).

Regarding dependent claim 15, Reese et al (US 2016/0305759 A1) teaches the multi-mode sensor system of claim 12.
Reese et al further teaches, the sensor system further comprises at least one compliant capacitor (paragraph [0097]).
Regarding dependent claim 16, Reese et al (US 2016/0305759 A1) teaches the multi-mode sensor system of claim 12.
Reese et al further teaches, the sensor system further comprises: a first sense region; and a second sense region (paragraph [0082].

Regarding dependent claim 17, Reese et al (US 2016/0305759 A1) teaches the multi-mode sensor system of claim 16.
Reese et al further teaches, wherein the first and second sense regions are configured to measure different physical parameters (paragraphs [0055] and [0108]).

Regarding dependent claim 18, Reese et al (US 2016/0305759 A1) teaches the multi-mode sensor system of claim 12.
Reese et al further teaches, wherein the sensor system further comprises: a compliant capacitor that communicates changes in capacitance due to deformation to the measurement circuit (paragraphs [0097]-[0098]).

Regarding dependent claim 19, Reese et al (US 2016/0305759 A1) teaches the multi-mode sensor system of claim 18.
Reese et al further teaches, wherein the compliant capacitor further comprises an elastomeric material (paragraph [0079], also see paragraphs [0036], [0042], [0046], [0061]).

Regarding dependent claim 20, Reese et al (US 2016/0305759 A1) teaches the multi-mode sensor system of claim 18.
Reese et al further teaches, wherein the compliant capacitor measures angular displacement (paragraph [0097]).

Regarding independent claim 32, Reese et al  (US 2016/0305759 A1) A multi-mode sensor (multi-region angular displacement sensor 200 may include one or more sense regions that include sense units with other sense elements, such as compliant strain sensors, compliant pressure sensors, or compliant electrodes (e.g., for measuring skin surface bio-potentials or skin conductivity). For example, a multi-region angular displacement sensor 200 that includes a sense region 201 with a compliant strain sensor may measure angular displacement in one or more sense regions 201 and strain in one or more sense regions 201 (paragraph [0055]) comprising: an elastomeric strand comprising: a first multi-mode sensing region configured to sense at least two different physical parameters (paragraphs [0044]) [0077], [0078]); and a second multi-mode sensing region, space apart from the first multi-mode sensing region, and configured to sense at least two different physical parameters (paragraphs [0044]) [0077], [0078]).

Regarding dependent claim 33, Reese et al (US 2016/0305759 A1) teaches the multi-mode sensor system of claim 32.
Reese et al further teaches, the first multi-mode sensing region is configured to measure the physical parameters comprising angular displacement and strain (Figure 9, paragraph [0076]).
5. Claims 21-27 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Reese et al (US 2017/0273599 A1).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
Regarding independent claim 21, Reese et al (US 2017/0273599 A1) teaches, A multi-mode sensor comprising: a first strain transformation structure (figure 4, paragraph [0089]); a first sensor beneath the first transformation structure (figure 4, paragraph [0089]); an offset region beneath the first sensor (figure 4, paragraph [0089]); and a second sensor beneath the offset region (figure 4, paragraph [0089]).


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
Regarding dependent claim 22, Reese et al (2017/0273599 A1) teaches the multi-mode sensor system of claim 21.
Reese et al (2017/0273599 A1) further teaches, a second strain transformation structure beneath the second sensor (please see figure 13).

Regarding dependent claim 23, Reese et al (2017/0273599 A1) teaches the multi-mode sensor system of claim 21.
Reese et al (2017/0273599 A1)  further teaches, the first sensor and the second sensor comprise capacitive sensors (figures 13 and 14).

Regarding dependent claim 24, Reese et al (2017/0273599 A1) teaches the multi-mode sensor system of claim 23.
Reese et al (2017/0273599 A1)  further teaches, a differential capacitive measurement between the first sensor and the second sensor measures angular displacement (figure 14, paragraph [0122]).

Regarding dependent claim 25, Reese et al (2017/0273599 A1) teaches the multi-mode sensor system of claim 23.
Reese et al (2017/0273599 A1)  further teaches, an additive capacitive measurement between the first sensor and the second sensor measures force (paragraphs [0106], [0113] [0120]).

Regarding dependent claim 26, Reese et al (2017/0273599 A1) teaches the multi-mode sensor system of claim 23.
Reese et al (2017/0273599 A1)  further teaches, an additive capacitive measurement between the first sensor and the second sensor measures strain (paragraph [0084]).

Regarding dependent claim 27, Reese et al (2017/0273599 A1) teaches the multi-mode sensor system of claim 21.
Reese et al (2017/0273599 A1)  further teaches, the first sensor and the second sensor are configured to measure different physical parameters (paragraph [0067]).
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al (US 2017/0273599 A1) and in view of  Reese et al  (US 2016/0305759 A1).
Regrading dependent claim 28, Reese et al (US 2017/0273599 A1) teaches the multi-mode sensor of claim 22.
Reese et al  (US 2017/0273599 A1) further teaches, a first axis about which the first transformation structure, the first sensor, the second sensor, and the second transformation structure are substantially aligned (figure 13); 
Reese et al  (US 2017/0273599 A1) fails to explicitly teach a third strain transformation structure substantially aligned with a second axis that is substantially orthogonal to the first axis; a third sensor adjacent to the third transformation structure and substantially aligned with the second axis; a second offset region adjacent to the third sensor; a fourth sensor adjacent to the second offset region and substantially aligned with the second axis; and a fourth strain transformation structure adjacent to the fourth sensor and substantially aligned with the second axis.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
Reese et al  (US 2016/0305759 A1) further teaches (figures 6, 7A-7C, paragraphs [0031]), Although one sense element 114 is illustrated in FIG. 1B, two or more sense elements may be used in an angular displacement unit 100. In one example, using two sense elements in parallel and reflected about center axis 110 may reduce common mode noise and/or increase the signal to noise ratio. When two or more sense elements orientated parallel are used in an angular displacement unit 100 a differential capacitance measurement may be made. For example, the difference between two separate capacitance measurements may be a differential capacitance measurement. In another example, the sense element 114 may share a ground plane (e.g., relative ground potential) with another sense element, and the difference between two separate capacitance measurements may be a differential capacitance measurement. It should be noted that by connecting one or more additional sense elements in strand 112 perpendicular to sense element 114, angular displacement unit 100 may measure angular displacement in two orthogonal planes and any point within the two orthogonal planes. It should be appreciated that additional sense elements in the strand 112 may be in a position other than perpendicular to sense element 114 so that angular displacement unit 100 may measure the angular displacement about other planes. It should also be appreciated that connecting a one or more sense elements in a helical fashion may allow for the measuring of torsion about the center axis 110 (paragraph [0038]). Also please see paragraphs ([0063]-[0066]).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
As explained in paragraphs [0073], Angular displacement unit 750M shows two pairs of compliant capacitors about the center axis 753M to measure angular displacement about two orthogonal planes. Angular displacement unit 750M includes compliant capacitor 771P, 771Q, 771R, and 771S embedded in strand 775M. Compliant capacitor 771P, 771Q, 771R, and 771S may be similar to compliant capacitor 771M as described above. The first pair of compliant capacitors 771P and 771R (i.e., top and bottom) associated with angular displacement unit 750M are offset from and reflected about center axis 753M and center plane 784 and may be used to measure angular displacement about a first plane (e.g., center plane 785) than runs through the center axis 753 and bisects the compliant capacitors 771P and 771R. 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
The second pair of compliant capacitor 771Q and 771S (i.e., right and left) are offset from and reflected about center axis 753 and center plane 785 and may be used to measure angular displacement about a second plane (e.g., center plane 784) that runs through the center axis 753M and bisects the second pair of compliant capacitors 771Q and 771S. It should be appreciated that the electrode configuration and placement on a single angular displacement unit or in a multi-region angular displacement sensor may incorporate one or more of the configurations and or placements described herein. Please also see figure 16 and its description in paragraph [0107]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Reese et al (US 2017/0273599 A1) by providing connecting one or more additional sense elements in strand 112 perpendicular to sense element 114, as taught by Reese et al  (US 2016/0305759 A1).
One of the ordinary skill in the art would have been motivated to make such a modification such that the angular displacement unit 100 may measure angular displacement in two orthogonal planes and any point within the two orthogonal planes, as taught by Reese et al  (US 2016/0305759 A1) (paragraph [0038]).
Regarding dependent claim 29, Reese et al (US 2017/0273599 A1) and  Reese et al  (US 2016/0305759 A1) teach the multi-mode sensor of claim 28.
Reese et al (US 2016/0305759 A1) further teaches, wherein the first sensor, the second sensor, the third sensor, and the fourth sensor are configured to measure different physical parameters (multi-region angular displacement sensor 200 may include one or more sense regions that include sense units with other sense elements, such as compliant strain sensors, compliant pressure sensors, or compliant electrodes (e.g., for measuring skin surface bio-potentials or skin conductivity). For example, a multi-region angular displacement sensor 200 that includes a sense region 201 with a compliant strain sensor may measure angular displacement in one or more sense regions 201 and strain in one or more sense regions 201 (paragraph [0055]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Reese et al (US 2017/0273599 A1) by providing connecting one or more additional sense elements in strand 112 perpendicular to sense element 114, as taught by Reese et al  (US 2016/0305759 A1).
One of the ordinary skill in the art would have been motivated to make such a modification to measure angular displacement, strain or bio-potential or skin conductivity as taught by Reese et al (US 2016/0305759 A1) (figure 16, paragraphs [0107], [0044]) [0055]).
Regarding dependent claim 30, Reese et al (US 2017/0273599 A1) and  Reese et al  (US 2016/0305759 A1) teach the multi-mode sensor of claim 28.
Reese et al  (US 2016/0305759 A1) further teaches, a fifth strain transformation structure substantially aligned with a third axis that is substantially orthogonal to both the first axis and the second axis; a fifth sensor adjacent to the fifth transformation structure and substantially aligned with the third axis; a third offset region adjacent to the fifth sensor; a sixth sensor adjacent to the third offset region and substantially aligned with the third axis; and a sixth strain transformation structure adjacent to the sixth sensor and substantially aligned with the third axis. (please see figures 7A-7C, 16, paragraph [0107], [0044, [0055]). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Reese et al (US 2017/0273599 A1) by providing connecting one or more additional sense elements in strand with mutually perpendicular directions, as taught by Reese et al  (US 2016/0305759 A1).
One of the ordinary skill in the art would have been motivated to make such a modification to measure angular displacement, strain or bio-potential or skin conductivity as taught by Reese et al (US 2016/0305759 A1) (figure 16, paragraphs [0107], [0044]) [0055]).
Regrading dependent claim 31, Reese et al (US 2017/0273599 A1) and  Reese et al  (US 2016/0305759 A1) teach the multi-mode sensor of claim 30.
Reese et al  (US 2016/0305759 A1) further teaches, (paragraphs [0044], [0055]) wherein the first sensor, the second sensor, the third sensor, the fourth sensor, the fifth sensor, and the sixth sensor ([0062] FIG. 5 illustrates a top view of a multi-region angular displacement sensor, in accordance with some embodiments. Multi-region angular displacement sensor 500 includes six sense regions 501: sense region 501A, 501B, 501C, 501D, 501E, and 501F. The sense regions 501 may use a single connecting region, such as connecting region 503. All of some of the sense regions 501 may share connecting region 503. Sense region 501 may include fewer, the same, or more sense regions) are configured to measure different physical parameters (multi-region 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
angular displacement sensor 200 may include one or more sense regions that include sense units with other sense elements, such as compliant strain sensors, compliant pressure sensors, or compliant electrodes (e.g., for measuring skin surface bio-potentials or skin conductivity). For example, a multi-region angular displacement sensor 200 that includes a sense region 201 with a compliant strain sensor may measure angular displacement in one or more sense regions 201 and strain in one or more sense regions 201 (paragraph [0055]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Reese et al (US 2017/0273599 A1) by providing connecting one or more additional sense elements in strand 112 perpendicular to sense element 114, as taught by Reese et al  (US 2016/0305759 A1).
One of the ordinary skill in the art would have been motivated to make such a modification to measure angular displacement, strain or bio-potential or skin conductivity as taught by Reese et al (US 2016/0305759 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858   

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858